The-opinion of the Court, (Sheplev I. being" absent,) was drawn up by
"Weston C. J.
The act incorporating Seaville, containing no provision as to the settlement of paupers, their liability for their support must depend on the general law. By the statute of 1821, c. 122, <§> 2, under the sixth mode of gaining a settlement, it is provided, that upon the division of towns persons having a settlement therein, but removed therefrom at the time of the division, shall have their legal settlement in that town, wherein their former dwelling place or home shall happen to fall upon the division. This applies to a party, removed from *344the town before such division, and having his home elsewhere. This case does not therefore fall under that clause. It is further provided, under the same mode, that all persons, settled in the town, before its division, and who shall actually dwell and have their homes, within the bounds of such new town, at the time of its incorporation shall thereby gain legal settlements in such new town. The liability of such town when incorporated, in regard to all settlements, not derivative, is limited to such as are thus provided for under the sixth mode.
At the time of the incorporation of Seaville, the paupers in question did not dwell or have their home within the bounds of the new town, nor had they done so for eleven years next preceding. This is decisive against the liability of Seaville, for their settlement, which was in Mount Desert, is not to be changed to the new town unless in the manner provided for under the sixth mode. That they had their home at a former period, within what has become the new town, does not vary the case. Nor is it material, under what circumstances they have resided in what has remained Mount Desert. If indeed they had there only a temporary residence, their home still remaining where it was before, the case might fall within the principle of some of the decisions cited for the plaintiffs. But it does not appear, that they had any inducement to return to their former residence. They had been town paupers for many years, having no home of their own, but availing themselves of such as was provided for them by the overseers of the poor. Upon,the facts as-agreed, we are of opinion that their settlement remained in Mount Desert, for which town judgment is therefore to be rendered, without including the amount incurred for their support. Sutton v. Dana, 4 Pick. 117, presents a case, not to be distinguished from the one before us.